Opinion by
Judge Hines
The evidence in this case appears to us sufficient’to warrant the judgment of the court. The statement by appellant himself is that it was agreed that the land was to be divided between appellee and himself, and, in the absence of proof to the contrary, the conclusion would be that it was the intention and agreement of the parties to divide the land into two equal parts. This strengthens the evidence in support of the claim of appellee that there was a mistake in drawing the bond, and upon this point the preponderance, if not the decided weight of the evidence, is to the effect that there was a mistake.
Judgment affirmed.